Determination insofar as it imposes a bond forfeiture of $1,000 unanimously reduced to $500 and otherwise determination confirmed, without costs. Memorandum: We find that the imposition of a 10-day suspension and a $1,000 bond forfeiture constitutes an excessive penalty under the circumstances, and accordingly we reduce it to a 10-day suspension and a $500 bond forfeiture. *751(Article 78 proceeding transferred by order of Erie Special Term.) Present— Cardamone, J. P., Simons, Mahoney, Dillon and Witmer, JJ.